ICJ_121_ArrestWarrant_COD_BEL_2002-02-14_JUD_01_ME_05_EN.txt. 63

JOINT SEPARATE OPINION OF JUDGES HIGGINS,
KOOIJMANS AND BUERGENTHAL

Necessity of a finding on jurisdiction — Reasoning on jurisdiction not pre-
cluded by ultra petita rule.

Status of universal jurisdiction to be tested by reference to the sources of
international law —- Few examples of universal jurisdiction within national
legislation or case law of national courts — Examination of jurisdictional basis
of multilateral treaties on grave offences do not evidence established practice of
either obligatory or voluntary universal criminal jurisdiction — Aut dedere aut
prosequi — Contemporary trends suggesting universal jurisdiction in absentia
not precluded — The “Lotus” case — Evidence that national courts and inter-
national tribunals intended to have parallel roles in acting against impunity —
Universal jurisdiction not predicated upon presence of accused in territory, nor
limited to piracy — Necessary safeguards in exercising such a jurisdiction —-
Rejection of Belgium's argument that it had in fact exercised no extraterritorial
criminal jurisdiction.

 

The immunities of an incumbent Minister for Foreign Affairs and their role in
society — Rejection of assimilation with Head of State immunities — Trend to
preclude immunity when charged with international crimes — Immunity not pre-
cluded in the particular circumstances of this case — Role of international law
to balance values it seeks to protect — Narrow interpretation to be given to
“official acts” when immunities of an ex-Minister for Foreign Affairs under
review.

No basis in international law for Court's order to withdraw warrant.

1. We generally agree with what the Court has to say on the issues of
jurisdiction and admissibility and also with the conclusions it reaches.
There are, however, reservations that we find it necessary to make, both
on what the Court has said and what it has chosen not to say when it
deals with the merits. Moreover, we consider that the Court erred in
ordering Belgium to cancel the outstanding arrest warrant.

2. In its Judgment the Court says nothing on the question of whether —
quite apart from the status of Mr. Yerodia at the relevant time — the
Belgian magistracy was entitled under international law to issue an arrest
warrant for someone not at that time within its territory and pass it to
Interpol. It has, in effect, acceded to the common wish of the Parties that

64
64 ARREST WARRANT (JOINT SEP. OP.)

the Court should not pronounce upon the key issue of jurisdiction that
divided them, but should rather pass immediately to the question of
immunity as it applied to the facts of this case.

3. In our opinion it was not only desirable, but indeed necessary, that
the Court should have stated its position on this issue of jurisdiction. The
reasons are various. “Immunity” is the common shorthand phrase for
“immunity from jurisdiction”. If there is no jurisdiction en principe, then
the question of an immunity from a jurisdiction which would otherwise
exist simply does not arise. The Court, in passing over the question of
jurisdiction, has given the impression that “immunity” is a free-standing
topic of international law. It is not. “Immunity” and “jurisdiction” are
inextricably linked. Whether there is “immunity” in any given instance
will depend not only upon the status of Mr. Yerodia but also upon what
type of jurisdiction, and on what basis, the Belgian authorities were seek-
ing to assert it.

4. While the notion of “immunity” depends, conceptually, upon a pre-
existing jurisdiction, there is a distinct corpus of law that applies to each.
What can be cited to support an argument about the one is not always
relevant to an understanding of the other. In by-passing the issue of juris-
diction the Court has encouraged a regrettable current tendency (which
the oral and written pleadings in this case have not wholly avoided) to
conflate the two issues.

5. Only if it is fully appreciated that there are two distinct norms of
international law in play (albeit that the one — immunity — can arise
only if the other — jurisdiction — exists) can the larger picture be seen.
One of the challenges of present-day international law is to provide for
stability of international relations and effective international intercourse
while at the same time guaranteeing respect for human rights. The diffi-
cult task that international law today faces is to provide that stability in
international relations by a means other than the impunity of those
responsible for major human rights violations. This challenge is reflected
in the present dispute and the Court should surely be engaged in this
task, even as it fulfils its function of resolving a dispute that has arisen
before it. But through choosing to look at half the story — immunity —
it is not in a position to do so.

6. As Mr. Yerodia was a non-national of Belgium and the alleged
offences described in the arrest warrant occurred outside of the territory
over which Belgium has jurisdiction, the victims being non-Belgians, the
arrest warrant was necessarily predicated on a universal jurisdiction.
Indeed, both it and the enabling legislation of 1993 and 1999 expressly
say so. Moreover, Mr. Yerodia himself was outside of Belgium at the
time the warrant was issued.

7. In its Application instituting proceedings (p. 7), the Democratic
Republic of the Congo complained that Article 7 of the Belgian Law:

65
65 ARREST WARRANT (JOINT SEP. OP.)
“establishes the universal applicability of the Law and the universal
jurisdiction of the Belgian courts in respect of ‘serious violations of
international humanitarian law’, without even making such applica-
bility and jurisdiction conditional on the presence of the accused on
Belgian territory.

It is clearly this unlimited jurisdiction which the Belgian State con-
fers upon itself which explains the issue of the arrest warrant against
Mr. Yerodia Ndombasi, against whom it is patently evident that no
basis of territorial or in personam jurisdiction, nor any jurisdiction
based on the protection of the security or dignity of the Kingdom of

”

Belgium, could have been invoked.
In its Memorial, the Congo denied that

“international law recognized such an enlarged criminal jurisdiction
as that which Belgium purported to exercise, namely in respect of
incidents of international humanitarian law when the accused was
not within the prosecuting State’s territory” (Memorial of Congo,
para. 87). {Translation by the Registry. ]

In its oral submissions the Congo once again stated that it was not
opposed to the principle of universal jurisdiction per se. But the assertion
of a universal jurisdiction over perpetrators of crimes was not an obliga-
tion under international law, only an option. The exercise of universal
Jurisdiction required, in the Congo’s view, that the sovereignty of the
other State be not infringed and an absence of any breach of an obliga-
tion founded in international law (CR 2001/6, p. 33). Further, according
to the Congo, States who are not under any obligation to prosecute if the
perpetrator is not present on their territory, nonetheless are free to do so
in so far as this exercise of jurisdiction does not infringe the sovereignty
of another State and is not in breach of international law (ibid. ). The
Congo stated that it had no intention of discussing the existence of the
principle of universal jurisdiction, nor of placing obstacles in the way of
any emerging custom regarding universal jurisdiction (ibid, p. 30). As the
oral proceedings drew to a close, the Congo acknowledged that the Court
might have to pronounce on certain aspects of universal jurisdiction, but
it did not request the Court to do so, as the question did not interest it
directly (CR 2001/10, p. 11). It was interested to have a ruling from the
Court on Belgium’s obligations to the Congo in the light of Mr. Yero-
dia’s immunity at the relevant time. The final submissions as contained in
the Application were amended so as to remove any request for the Court
to make a determination on the issue of universal jurisdiction.

8. Belgium in its Counter-Memorial insisted that there was a general
obligation on States under customary international law to prosecute per-
petrators of crimes. It conceded, however, that where such persons were
non-nationals, outside of its territory, there was no obligation but rather
an available option (Counter-Memorial of Belgium, para. 3.3.25). No

66
66 ARREST WARRANT (JOINT SEP. OP.)

territorial presence was required for the exercise of jurisdiction where the
offence violated the fundamental interests of the international commu-
nity (Counter-Memorial of Belgium, paras. 3.3.44-3.3.52). In Belgium’s
view an investigation or prosecution mounted against a person outside its
territory did not violate any rule of international law, and was accepted
both in international practice and in the internal practice of States, being
a necessary means of fighting impunity (Counter-Memorial of Belgium,
paras. 3.3.28-3.3.74).

9. These submissions were reprised in oral argument, while noting that
the Congo “no longer contest[ed] the exercise of universal jurisdiction by
default” (CR 2001/9, pp. 8-13). Belgium, too, was eventually content that
the Court should pronounce simply on the immunity issue.

10. That the Congo should have gradually come to the view that its
interests were best served by reliance on its arguments on immunity, was
understandable. So was Belgium’s satisfaction that the Court was being
asked to pronounce on immunity and not on whether the issue and cir-
culations of an international arrest warrant required the presence of the
accused on its territory. Whether the Court should accommodate this
consensus is another matter.

11. Certainly it is not required to do so by virtue of the ultra petita
rule. In the Counter-Memorial Belgium quotes the /ocus classicus for the
non ultra petita rule, the Asylum (Interpretation) case:

“it is the duty of the Court not only to reply to the questions as
stated in the final submissions of the parties, but also to abstain from
deciding points not included in those submissions” (Request for
Interpretation of the Judgment of 20 November 1950 in the Asylum
Case, Judgment, 1 C.J. Reports 1950, p. 402; Counter-Memorial of
Belgium, para. 2.75; emphasis added).

It also quotes Rosenne who said: “It does not confer jurisdiction on the
Court or detract jurisdiction from it. It limits the extent to which the
Court may go in its decision.” (Counter-Memorial of Belgium, para. 2.77.)

12. Close reading of these quotations shows that Belgium is wrong it if
wishes to convey to the Court that the non ultra petita rule would bar it
from addressing matters not included in the submissions. It only pre-
cludes the Court from deciding upon such matters in the operative part
of the Judgment since that is the place where the submissions are dealt
with. But it certainly does not prevent the Court from considering in
its reasoning issues which it deems relevant for its conclusions. As Sir
Gerald Fitzmaurice said:

67
67 ARREST WARRANT (JOINT SEP. OP.)

“unless certain distinctions are drawn, there is a danger that [the
non ultra petita rule] might hamper the tribunal in coming to a cor-
rect decision, and might even cause it to arrive at a legally incorrect
one, by compelling it to neglect juridically relevant factors” (The
Law and Procedure of the International Court of Justice, 1986,
Vol. IL, pp. 529-530).

13. Thus the ultra petita rule can operate to preclude a finding of the
Court, in the dispositif, on a question not asked in the final submissions
by a party. But the Court should not, because one or more of the parties
finds it more comfortable for its position, forfeit necessary steps on the
way to the finding it does make in the dispositif. The Court has acknow-
ledged this in paragraph 43 of the present Judgment. But having reserved
the right to deal with aspects of universal jurisdiction in its reasoning,
“should it deem this necessary or desirable”, the Court says nothing more
on the matter.

14. This may be contrasted with the approach of the Court in the
Advisory Opinion request put to it in Certain Expenses of the United
Nations (Article 17, Paragraph 2, of the Charter) U.C.J. Reports 1962,
pp. 156-157). (The Court was constrained by the request put to it, rather
than by the final submissions of the Applicant, but the point of principle
remains the same.) The Court was asked by the General Assembly
whether the expenditures incurred in connection with UNEF and ONUC
constituted “expenses of the organization” for purposes of Article 17,
paragraph 2, of the Charter.

15. France had in fact proposed an amendment to this request, whereby
the Court would have been asked to consider whether the expenditures in
question were made in conformity with the provisions of the Charter,
before proceeding to the question asked. This proposal was rejected. The
Court stated

“The rejection of the French amendment does not constitute a
directive to the Court to exclude from its consideration the question
whether certain expenditures were ‘decided on in conformity with
the Charter’, if the Court finds such consideration appropriate. It is
not to be assumed that the General Assembly would thus seek to
fetter or hamper the Court in the discharge of its judicial functions;
the Court must have full liberty to consider all relevant data avail-
able to it in forming an opinion on a question posed to it for an
advisory opinion.” (/bid., p. 157.)

The Court further stated that it

“has been asked to answer a specific question related to certain
identified expenditures which have actually been made, but the Court
would not adequately discharge the obligation incumbent on it
unless it examined in some detail various problems raised by the
question which the General Assembly has asked” (ibid., p. 158).

68
68 ARREST WARRANT (JOINT SEP. OP.)

16. For all the reasons expounded above, the Court should have
“found it appropriate” to deal with the question of whether the issue and
international circulation of a warrant based on universal jurisdiction in
the absence of Mr. Yerodia’s presence on Belgian territory was unlawful.
This should have been done before making a finding on immunity from
jurisdiction, and the Court should indeed have “examined in some detail
various problems raised” by the request as formulated by the Congo in
its final submissions.

17. In agreeing to pronounce upon the question of immunity without
addressing the question of a jurisdiction from which there could be
immunity, the Court has allowed itself to be manceuvred into answering
a hypothetical question. During the course of the oral pleadings Belgium
drew attention to the fact that Mr. Yerodia had ceased to hold any
ministerial office in the Government of the Democratic Republic of the
Congo. In Belgium’s view, this meant that the Court should declare the
request to pronounce upon immunity to be inadmissible. In Belgium’s
view the case had become one “about legal principle and the speculative
consequences for the immunities of Foreign Ministers from the possible
action of a Belgian judge” (CR 2001/8, p. 26, para. 43). The dispute was
“a difference of opinion of an abstract nature” (CR 2001/8, p. 36,
para. 71). The Court should not “enter into a debate which it may well
come to see as essentially an academic exercise” (CR 2001/9, p. 7, para. 4
[translation by the Registry ]).

18. In its Judgment the Court rightly rejects those contentions (see
Judgment, paras. 30-32). But nothing is more academic, or abstract, or
speculative, than pronouncing on an immunity from a jurisdiction that
may, or may not, exist. It is regrettable that the Court has not followed
the logic of its own findings in the Certain Expenses case, and in this
Judgment addressed in the necessary depth the question of whether the
Belgian authorities could legitimately have invoked universal jurisdiction
in issuing and circulating the arrest warrant for the charges contained
therein, and for a person outside the territorial jurisdiction at the moment
of the issue of the warrant. Only if the answer to these is in the affirma-
tive does the question arise: “Nevertheless, was Mr. Yerodia immune
from such exercise of jurisdiction, and by reference to what moment of
time is that question to be answered?”

*
* *

19. We therefore turn to the question whether States are entitled to
exercise jurisdiction over persons having no connection with the forum
State when the accused is not present in the State’s territory. The neces-
sary point of departure must be the sources of international law identified
in Article 38, paragraph | (c), of the Statute of the Court, together with
obligations imposed upon all United Nations Members by Security Coun-
cil resolutions, or by such General Assembly resolutions as meet the

69
69 ARREST WARRANT (JOINT SEP. OP.)

criteria enunciated by the Court in the case concerning Legality of the
Threat or Use of Nuclear Weapons, Advisory Opinion (C.J. Reports
1996, p. 226, para. 70).

20. Our analysis may begin with national legislation, to see if it evi-
dences a State practice. Save for the Belgian legislation of 10 February
1999, national legislation, whether in fulfilment of international treaty
obligations to make certain international crimes offences also in national
law, or otherwise, does not suggest a universal jurisdiction over these
offences. Various examples typify the more qualified practice. The Aus-
tralian War Crimes Act of 1945, as amended in 1988, provides for the
prosecution in Australia of crimes committed between 1 September 1939
and 8 May 1945 by persons who were Australian citizens or residents at
the times of being charged with the offences (Arts. 9 and 11). The United
Kingdom War Crimes Act of 1991 enables proceedings to be brought for
murder, manslaughter or culpable homicide, committed between | Sep-
tember 1935 and 5 June 1945, in a place that was part of Germany or
under German occupation, and in circumstances where the accused was
at the time, or has become, a British citizen or resident of the United
Kingdom. The statutory jurisdiction provided for by France, Germany
and (in even broader terms) the Netherlands, refer for their jurisdictional
basis to the jurisdictional provisions in those international treaties to
which the legislation was intended to give effect. It should be noted, how-
ever, that the German Government on 16 January 2002 has submitted
a legislative proposal to the German Parliament, section 1 of which
provides:

“This Code governs all the punishable acts listed herein violating
public international] law, [and] in the case of felonies listed herein
[this Code governs] even if the act was committed abroad and does
not show any link to [Germany].”

The Criminal Code of Canada 1985 allows the execution of jurisdiction
when at the time of the act or omission the accused was a Canadian citi-
zen or “employed by Canada in a civilian or military capacity”; or the
“victim is a Canadian citizen or a citizen of a State that is allied with
Canada in an armed conflict”, or when “at the time of the act or omission
Canada could, in conformity with international! law, exercise jurisdiction
over the person on the basis of the person’s presence in Canada” (Art. 7).

21. All of these illustrate the trend to provide for the trial and punish-
ment under international law of certain crimes that have been committed
extraterritorially. But none of them, nor the many others that have been
studied by the Court, represent a classical assertion of a universal juris-
diction over particular offences committed elsewhere by persons having
no relationship or connection with the forum State.

22. The case law under these provisions has largely been cautious so

70
70 ARREST WARRANT (JOINT SEP. OP.)

far as reliance on universal jurisdiction is concerned. In the Pinochet case
in the English courts, the jurisdictional basis was clearly treaty based,
with the double criminality rule required for extradition being met by
English legislation in September 1988, after which date torture com-
mitted abroad was a crime in the United Kingdom as it already was in
Spain. In Australia the Federal Court referred to a group of crimes over
which international law granted universal jurisdiction, even though
national enabling legislation would also be needed (Nulyarimma, 1999:
genocide). The High Court confirmed the authority of the legislature to
confer jurisdiction on the courts to exercise a universal jurisdiction over
war crimes (Polyukhovich, 1991). In Austria (whose Penal Code empha-
sizes the double-criminality requirement), the Supreme Court found that
it had jurisdiction over persons charged with genocide, given that there
was not a functioning legal system in the State where the crimes had been
committed nor a functioning international criminal tribunal at that point
in time (Cvjetkovic, 1994). In France it has been held by a juge d’instruc-
tion that the Genocide Convention does not provide for universal juris-
diction (in re Javor, reversed in the Cour d’Appel on other grounds. The
Cour de Cassation ruling equally does not suggest universal jurisdiction).
The Munyeshyaka finding by the Cour d’Appel (1998) relies for a find-
ing —- at first sight inconsistent — upon cross-reference into the Statute
of the International Tribunal for Rwanda as the jurisdictional basis. In
the Qaddafi case the Cour d’Appel relied on passive personality and not
on universal jurisdiction (in the Cour de Cassation it was immunity that
assumed central importance).

23. In the Bouterse case the Amsterdam Court of Appeal concluded
that torture was a crime against humanity, and as such an “extraterrito-
rial jurisdiction” could be exercised over a non-national. However, in the
Hoge Raad, the Dutch Supreme Court attached conditions to this exer-
cise of extraterritorial jurisdiction (nationality, or presence within the
Netherlands at the moment of arrest) on the basis of national legislation.

24. By contrast, a universal jurisdiction has been asserted by the
Bavarian Higher Regional Court in respect of a prosecution for genocide
{the accused in this case being arrested in Germany). And the case law of
the United States has been somewhat more ready to invoke “universal
jurisdiction”, though considerations of passive personality have also been
of key importance (Yunis, 1988; Bin Laden, 2000).

25. An even more ambiguous answer is to be derived from a study of
the provisions of certain important treaties of the last 30 years, and the
obligations imposed by the parties themselves.

26. In some of the literature on the subject it is asserted that the great
international treaties on crimes and offences evidence universality as a
ground for the exercise of jurisdiction recognized in international law.
(See the interesting recent article of Luis Benavides, “The Universal Juris-

71
71 ARREST WARRANT (JOINT SEP. OP.)

diction Principle: Nature and Scope”, Anuario Mexicano de Derecho
Internacional, Vol. 1, p. 58 (2001).) This is doubtful.

27. Article VI of the Convention on the Prevention and Punishment of
the Crime of Genocide, 9 December 1948, provides:

“Persons charged with genocide or any of the other acts enumer-
ated in Article III shall be tried by a competent tribunal of the State
in the territory of which the act was committed, or by such interna-
tional penal tribunal as may have jurisdiction with respect to those
Contracting Parties which shall have accepted its jurisdiction.”

This is an obligation to assert territorial jurisdiction, though the travaux
préparatoires do reveal an understanding that this obligation was not
intended to affect the right of a State to exercise criminal jurisdiction on
its own nationals for acts committed outside the State (A/C.6/SR.134,
p. 5). Article VI also provides a potential grant of non-territorial compe-
tence to a possible future international tribunal — even this not being
automatic under the Genocide Convention but being restricted to those
Contracting Parties which would accept its jurisdiction. In recent years it
has been suggested in the literature that Article VI does not prevent a
State from exercising universal jurisdiction in a genocide case. (And see,
more generally, Restatement (Third) of the Foreign Relations Law of the
United States (1987), § 404.)

28. Article 49 of the First Geneva Convention, Article 50 of the
Second Geneva Convention, Article 129 of the Third Geneva Conven-
tion and Article 146 of the Fourth Geneva Convention, all of 12 August
1949, provide:

“Each High Contracting Party shall be under the obligation to
search for persons alleged to have committed, or to have ordered to
be committed, . . . grave breaches, and shall bring such persons,
regardless of their nationality, before its own courts. It may also, if it
prefers, and in accordance with the provisions of its own legislation,
hand such persons over for trial to another High Contracting Party
concerned, provided such High Contracting Party has made out a
prima facie case.”

29. Article 85, paragraph |, of the First Additional Protocol to the
1949 Geneva Convention incorporates this provision by reference.

30. The stated purpose of the provision was that the offences would
not be left unpunished (the extradition provisions playing their role in
this objective). It may immediately be noted that this is an early form of
the aut dedere aut prosequi to be seen in later conventions. But the obli-
gation to prosecute is primary, making it even stronger.

31. No territorial or nationality linkage is envisaged, suggesting a true

72
72 ARREST WARRANT (JOINT SEP. OP.)

universality principle (see also Henzelin, Le principe de l’universalité en
droit pénal international: droit et obligation pour les Etats de poursuivre
et juger selon le principe de l’universalité, 2000, pp. 354-356). But a dif-
ferent interpretation is given in the authoritative Pictet Commentary:
Geneva Convention for the Amelioration of the Condition of the Wounded
and Sick in Armed Forces in the Field, 1952, which contends that this
obligation was understood as being an obligation upon States parties to
search for offenders who may be on their territory. Is it a true example of
universality, if the obligation to search is restricted to the own territory?
Does the obligation to search imply a permission to prosecute in absen-
tia, if the search had no result?

32. As no case has touched upon this point, the jurisdictional matter
remains to be judicially tested. In fact, there has been a remarkably
modest corpus of national case law emanating from the jurisdictional
possibilities provided in the Geneva Conventions or in Additional Pro-
tocol I.

33. The Single Convention on Narcotics and Drugs, 1961, provides in
Article 36, paragraph 2, that:

“{a) (iv) Serious offences heretofore referred to committed either by
nationals or by foreigners shall be prosecuted by the Party in whose
territory the offence was committed, or by the Party in whose terri-
tory the offender is found if extradition is not acceptable in con-
formity with the law of the Party to which application is made, and
if such offender has not already been prosecuted and judgment
given.”

34. Diverse views were expressed as to whether the State where the
offence was committed should have first right to prosecute the offender
(E/CN.7/AC.3/9, 11 September 1958, p. 17, fn. 43; cf. E/CN.7/AC.3/9
and Add.i, E/CONF.34/1/Add.1, 6 January 1961, p. 32). Nevertheless,
the principle of “primary universal repression” found its way into the
text, notwithstanding the strong objections of States such as the United
States, New Zealand and India that their national laws only envisaged
the prosecution of persons for offences occurring within their national
borders. (The development of the concept of “impact jurisdiction” or
“effects jurisdiction” has in more recent years allowed continued reliance
on territoriality while stretching far the jurisdictional arm.) The compro-
mise reached was to make the provisions of Article 36, paragraph 2 (iv),
“subject to the constitutional limitations of a Party, its legal system and
domestic law”. But the possibility of a universal jurisdiction was not
denounced as contrary to international law.

35. The Hague Convention for the Suppression of Unlawful Seizure of
Aircraft, 16 December 1970, making preambular reference to the “urgent
need” to make such acts “punishable as an offence and to provide for
appropriate measures with respect to prosecution and extradition of

73
73 ARREST WARRANT (JOINT SEP. OP.)

offenders”, provided in Article 4 (1) for an obligation to take such meas-
ures as may be necessary to establish jurisdiction over these offences and
other acts of violence against passengers or crew:

“{a) when the offence is committed on board an aircraft registered
in that State;
(6} when the aircraft on board which the offence is committed
lands in its territory with the alleged offender still on board;
(c) when the offence is committed on board an aircraft leased
without crew to a lessee who has his principal place of busi-
ness or, if the lessee has no such place of business, his perma-
nent residence, in that State”.

Article 4 (2) provided for a comparable obligation to establish jurisdic-
tion where the alleged offender was present in the territory and if he was
not extradited pursuant to Article 8 by the territory. Thus here too was a
treaty provision for aut dedere aut prosequi, of which the limb was in
turn based on the principle of “primary universal repression”. The juris-
dictional bases provided for in Article 4 (1) (b) and 4 (2), requiring no
territorial connection beyond the landing of the aircraft or the presence
of the accused, were adopted only after prolonged discussion. The travaux
préparatoires show States for whom mere presence was an insufficient
ground for jurisdiction beginning reluctantly to support this particular
type of formula because of the gravity of the offence. Thus the repre-
sentative of the United Kingdom stated that his country “would see great
difficulty in assuming jurisdiction merely on the ground that an aircraft
carrying a hijacker had landed in United Kingdom territory”. Further,

“normally his country did not accept the principle that the mere
presence of an alleged offender within the jurisdiction of a State
entitled that State to try him. In view, however, of the gravity
of the offence . . . he was prepared to support . . . [the proposal on
mandatory jurisdiction on the part of the State where a hijacker
is found].” (Hague Conference, p. 75, para. 18.)

36. It is also to be noted that Article 4, paragraphs | and 2, provides
for the mandatory exercise of jurisdiction in the absence of extradition;
but does not preclude criminal jurisdiction exercised on alternative
grounds of jurisdiction in accordance with national law (though those
possibilities are not made compulsory under the Convention).

37. Comparable jurisdictional provisions are to be found in Articles 5
and 8 of the International Convention against the Taking of Hostages of
17 December 1979. The obligation enunciated in Article 8 whereby a
State party shall “without exception whatsoever and whether or not the
offence was committed in its territory” submit the case for prosecution if

74
74 ARREST WARRANT (JOINT SEP. OP.)

it does not extradite the alleged offender, was again regarded as necessary
by the majority, given the nature of the crimes (Summary Record, Ad
Hoc Committee on the Drafting of an International Convention against
the Taking of Hostages (A/AC.188/SR.5, 7, 8, 11, 14, 15, 16, 17, 23, 24
and 35)). The United Kingdom cautioned against moving to universal
criminal jurisdiction (ibid, A/AC.188/SR.24, para. 27) while others
(Poland, A/AC.188/SR.23, para. 18; Mexico, A/AC.188/SR.16, para. 11)
felt the introduction of the principle of universal jurisdiction to be essen-
tial. The USSR observed that no State could exercise jurisdiction over
crimes committed in another State by nationals of that State without
contravening Article 2, paragraph 7, of the Charter. The Convention
provisions were in its view to apply only to hostage taking that was a
manifestation of international terrorism — another example of initial
and understandable positions on jurisdiction being modified in the face
of the exceptional gravity of the offence.

38. The Convention against Torture, of 10 December 1984, establishes
in Article 5 an obligation to establish jurisdiction

“(a) When the offences are committed in any territory under its
jurisdiction or on board a ship or aircraft registered in that
State;

(b) When the alleged offender is a national of that State;

(c) When the victim is a national of that State if that State con-
siders it appropriate.”

If the person alleged to have committed the offence is found in the terri-
tory of a State party and is not extradited, submission of the case to the
prosecuting authorities shall follow (Art. 7). Other grounds of criminal
jurisdiction exercised in accordance with the relevant national law are not
excluded (Art. 5, para. 3), making clear that Article 5, paragraphs | and
2, must not be interpreted a contrario. (See J. H. Burgers and H. Danelius,
The United Nations Convention against Torture, 1988, p. 133.)

39. The passage of time changes perceptions. The jurisdictional ground
that in 1961 had been referred to as the principle of “primary universal
repression” came now to be widely referred to by delegates as “universal
jurisdiction” — moreover, a universal jurisdiction thought appropriate,
since torture, like piracy, could be considered an “offence against the law
of nations” (United States: E/CN.4/1367, 1980). Australia, France, the
Netherlands and the United Kingdom eventually dropped their objection
that “universal jurisdiction” over torture would create problems under
their domestic legal systems. (See E/CN.4/1984/72.)

40. This short historical survey may be summarized as follows.
41. The parties to these treaties agreed both to grounds of jurisdiction

75
75 ARREST WARRANT (JOINT SEP. OP.)

and as to the obligation to take the measures necessary to establish such
jurisdiction. The specified grounds relied on links of nationality of the
offender, or the ship or aircraft concerned, or of the victim. See, for
example, Article 4 (1), Hague Convention; Article 3 (1), Tokyo Conven-
tion; Article 5, Hostages Convention; Article 5, Torture Convention.
These may properly be described as treaty-based broad extraterritorial
jurisdiction. But in addition to these were the parallel provisions whereby
a State party in whose jurisdiction the alleged perpetrator of such offences
is found shall prosecute him or extradite him. By the loose use of lan-
guage the latter has come to be referred to as “universal jurisdiction”,
though this is really an obligatory territorial jurisdiction over persons,
albeit in relation to acts committed elsewhere.

*
* *

42. Whether this obligation (whether described as the duty to establish
universal jurisdiction, or, more accurately, the jurisdiction to establish a
territorial jurisdiction over persons for extraterritorial events) is an obli-
gation only of treaty law, inter partes, or whether it is now, at least as
regards the offences articulated in the treaties, an obligation of custom-
ary international law was pleaded by the Parties in this case but not
addressed in any great detail.

43. Nor was the question of whether any such general obligation
applies to crimes against humanity, given that those too are regarded
everywhere as comparably heinous crimes. Accordingly, we offer no
view on these aspects.

44, However, we note that the inaccurately termed “universal jurisdic-
tion principle” in these treaties is a principle of obligation, while the ques-
tion in this case is whether Belgium had the right to issue and circulate
the arrest warrant if it so chose.

If a dispassionate analysis of State practice and Court decisions
suggests that no such jurisdiction is presently being exercised, the writings
of eminent jurists are much more mixed. The large literature contains
vigorous exchanges of views (which have been duly studied by the Court)
suggesting profound differences of opinion. But these writings, important
and stimulating as they may be, cannot of themselves and without refer-
ence to the other sources of international law, evidence the existence of a
jurisdictional norm. The assertion that certain treaties and court deci-
sions rely on universal jurisdiction, which in fact they do not, does not
evidence an international practice recognized as custom. And the policy
arguments advanced in some of the writings can certainly suggest why a
practice or a court decision should be regarded as desirable, or indeed

76
76 ARREST WARRANT (JOINT SEP. OP.)

lawful; but contrary arguments are advanced, too, and in any event these
also cannot serve to substantiate an international practice where virtually
none exists.

45. That there is no established practice in which States exercise uni-
versal jurisdiction, properly so called, is undeniable. As we have seen, vir-
tually all national legislation envisages links of some sort to the forum
State; and no case law exists in which pure universal jurisdiction has
formed the basis of jurisdiction. This does not necessarily indicate, how-
ever, that such an exercise would be unlawful. In the first place, national
legislation reflects the circumstances in which a State provides in its own
law the ability to exercise jurisdiction. But a State is not required to
legislate up to the full scope of the jurisdiction allowed by international
law. The war crimes legislation of Australia and the United Kingdom
afford examples of countries making more confined choices for the exer-
cise of jurisdiction. Further, many countries have no national legislation
for the exercise of well recognized forms of extraterritorial jurisdiction,
sometimes notwithstanding treaty obligations to enable themselves
so to act. National legislation may be illuminating as to the issue of
universal jurisdiction, but not conclusive as to its legality. Moreover,
while none of the national case law to which we have referred happens
to be based on the exercise of a universal jurisdiction properly so
called, there is equally nothing in this case law which evidences an opinio
Juris on the illegality of such a jurisdiction. In short, national legislation
and case law — that is, State practice — is neutral as to exercise of
universal jurisdiction.

46. There are, moreover, certain indications that a universal criminal
Jurisdiction for certain international crimes is clearly not regarded as
unlawful. The duty to prosecute under those treaties which contain the
aut dedere aut prosequi provisions opens the door to a jurisdiction based
on the heinous nature of the crime rather than on links of territoriality
or nationality (whether as perpetrator or victim). The 1949 Geneva Con-
ventions lend support to this possibility, and are widely regarded as
today reflecting customary international law. (See, for example,
Cherif Bassiouni, /mternational Criminal Law, Vol. Il: Enforcement,
2nd ed., 1999, p. 228; Theodor Meron, “International Criminalization of
Internal Atrocities”, 89 AJIL (1995), p. 576.)

47. The contemporary trends, reflecting international relations as they
stand at the beginning of the new century, are striking. The movement is
towards bases of jurisdiction other than territoriality. “Effects” or
“impact” jurisdiction is embraced both by the United States and, with
certain qualifications, by the European Union. Passive personality juris-
diction, for so long regarded as controversial, is now reflected not only in

77
77 ARREST WARRANT (JOINT SEP. OP.)

the legislation of various countries (the United States, Ch. 113A, 1986
Omnibus Diplomatic and Antiterrorism Act; France, Art. 689, Code of
Criminal Procedure, 1975), and today meets with relatively little opposi-
tion, at least so far as a particular category of offences is concerned.

48. In civil matters we already see the beginnings of a very broad form
of extraterritorial jurisdiction. Under the Alien Tort Claims Act, the
United States, basing itself on a law of 1789, has asserted a jurisdiction
both over human rights violations and over major violations of interna-
tional law, perpetrated by non-nationals overseas. Such jurisdiction, with
the possibility of ordering payment of damages, has been exercised with
respect to torture committed in a variety of countries (Paraguay, Chile,
Argentina, Guatemala), and with respect to other major human rights
violations in yet other countries. While this unilateral exercise of the
function of guardian of international values has been much commented
on, it has not attracted the approbation of States generally.

49. Belgium — and also many writers on this subject — find support
for the exercise of a universal criminal jurisdiction in absentia in the
“Lotus” case. Although the case was clearly decided on the basis of juris-
diction over damage to a vessel of the Turkish navy and to Turkish
nationals, it is the famous dictum of the Permanent Court which has
attracted particular attention. The Court stated that:

“(T]he first and foremost restriction imposed by international law
upon a State is that — failing the existence of a permissive rule to
the contrary — it may not exercise its power in any form in the ter-
ritory of another State. In this sense jurisdiction is certainly territo-
rial; it cannot be exercised by a State outside its territory except by
virtue of a permissive rule derived from international custom or con-
vention.

It does not, however, follow that international law prohibits a
State from exercising jurisdiction in its own territory, in respect of
any case which relates to acts which have taken place abroad, and in
which it cannot rely on some permissive rule of international law.
Such a view would only be tenable if international law contained a
general prohibition to States to extend the application of their laws
and the jurisdiction of their courts to persons, property and acts out-
side their territory, and if, as an exception to this general prohibi-
tion, it allowed States to do so in certain specific cases. But this is
certainly not the case under international law as it stands at present.
Far from laying down a general prohibition to the effect that States
may not extend the application of their laws and the jurisdiction of
their courts to persons, property and acts outside their territory, it
leaves them in this respect a wide measure of discretion which is only

78
78 ARREST WARRANT (JOINT SEP. OP.)

limited in certain cases by prohibitive rules; as regards other cases,
every State remains free to adopt the principles which it regards as
best and most suitable.” (P.C.I.J., Series A, No. 10, pp. 18-19.)

The Permanent Court acknowledged that consideration had to be given
as to whether these principles would apply equally in the field of criminal
jurisdiction, or whether closer connections might there be required. The
Court noted the importance of the territorial character of criminal law
but also the fact that all or nearly all systems of law extend their action to
offences committed outside the territory of the State which adopts them,
and they do so in ways which vary from State to State. After examining
the issue the Court finally concluded that for an exercise of extraterrito-
rial criminal jurisdiction (other than within the territory of another State)
it was equally necessary to “prove the existence of a principle of interna-
tional law restricting the discretion of States as regards criminal legisla-
tion”.

50. The application of this celebrated dictum would have clear attend-
ant dangers in some fields of international law. (See, on this point,
Judge Shahabuddeen’s dissenting opinion in the case concerning Legality
of the Threat or Use of Nuclear Weapons, Advisory Opinion, LC J.
Reports 1996, pp. 394-396.) Nevertheless, it represents a continuing
potential in the context of jurisdiction over international crimes.

51. That being said, the dictum represents the high water mark of
laissez-faire in international relations, and an era that has been signifi-
cantly overtaken by other tendencies. The underlying idea of universal
jurisdiction properly so-called (as in the case of piracy, and possibly
in the Geneva Conventions of 1949), as well as the aut dedere aut pro-
sequi variation, is a common endeavour in the face of atrocities. The
series of multilateral treaties with their special jurisdictional provisions
reflect a determination by the international community that those
engaged in war crimes, hijacking, hostage taking, torture should not
go unpunished. Although crimes against humanity are not yet the
object of a distinct convention, a comparable international indignation
at such acts is not to be doubted. And those States and academic writers
who claim the right to act unilaterally to assert a universal criminal
jurisdiction over persons committing such acts, invoke the concept of
acting as “agents for the international community”. This vertical notion
of the authority of action is significantly different from the horizontal
system of international law envisaged in the “Lotus” case.

At the same time, the international consensus that the perpetrators of
international crimes should not go unpunished is being advanced by a
flexible strategy, in which newly established international criminal tribu-
nals, treaty obligations and national courts all have their part to play. We
reject the suggestion that the battle against impunity is “made over” to
international treaties and tribunals, with national courts having no com-

79
79 ARREST WARRANT (JOINT SEP. OP.)

petence in such matters. Great care has been taken when formulating the
relevant treaty provisions not to exclude other grounds of jurisdiction
that may be exercised on a voluntary basis. (See Article 4 (3), Hague
Convention for the Suppression of Unlawful Seizure of Aircraft, 1970;
Article 5 (3), International Convention against Taking of Hostages,
1979; Article 5 (3), Convention against Torture; Article 9, Statute of
the International Criminal Tribunal for the former Yugoslavia; and
Article 19, Rome Statute of the International Criminal Court.)

52. We may thus agree with the authors of Oppenheim's International
Law (9th ed., p. 998), that:

“While no general rule of positive international law can as yet be
asserted which gives to states the right to punish foreign nationals
for crimes against humanity in the same way as they are, for instance,
entitled to punish acts of piracy, there are clear indications pointing
to the gradual evolution of a significant principle of international
law to that effect.”

x * x

53. This brings us once more to the particular point that divides the
Parties in this case: is it a precondition of the assertion of universal juris-
diction that the accused be within the territory?

54. Considerable confusion surrounds this topic, not helped by the
fact that legislators, courts and writers alike frequently fail to specify the
precise temporal moment at which any such requirement is said to be in
play. Is the presence of the accused within the jurisdiction said to be
required at the time the offence was committed? At the time the arrest
warrant is issued? Or at the time of the trial itself? An examination of
national legislation, cases and writings reveals a wide variety of temporal
linkages to the assertion of jurisdiction. This incoherent practice cannot
be said to evidence a precondition to any exercise of universal criminal
jurisdiction. The fact that in the past the only clear example of an agreed
exercise of universal jurisdiction was in respect of piracy, outside of any
territorial jurisdiction, is not determinative. The only prohibitive rule
(repeated by the Permanent Court in the “Lotus” case) is that criminal
jurisdiction should not be exercised, without permission, within the ter-
ritory of another State. The Belgian arrest warrant envisaged the arrest of
Mr. Yerodia in Belgium, or the possibility of his arrest in third States at
the discretion of the States concerned. This would in principle seem to
violate no existing prohibiting rule of international law.

55. In criminal law, in particular, it is said that evidence-gathering
requires territorial presence. But this point goes to any extraterritoriality,
including those that are well established and not just to universal jurisdic-
tion.

56. Some jurisdictions provide for trial in absentia; others do not. If it

80
80 ARREST WARRANT (JOINT SEP. OP.)

is said that a person must be within the jurisdiction at the time of the trial
itself, that may be a prudent guarantee for the right of fair trial but has
little to do with bases of jurisdiction recognized under international law.

57. On what basis is it claimed, alternatively, that an arrest warrant
may not be issued for non-nationals in respect of offences occurring
outside the jurisdiction? The textual provisions themselves of the
1949 Geneva Convention and the First Additional Protocol give no
support to this view. The great treaties on aerial offences, hijacking, nar-
cotics and torture are built around the concept of aut dedere aut prosequi.
Definitionally, this envisages presence on the territory. There cannot be
an obligation to extradite someone you choose not to try unless that per-
son is within your reach. Nationa! legislation, enacted to give effect to
these treaties, quite naturally also may make mention of the necessity of
the presence of the accused. These sensible realities are critical for the
obligatory exercise of aut dedere aut prosequi jurisdiction, but cannot be
interpreted a contrario so as to exclude a voluntary exercise of a universal
jurisdiction.

58. If the underlying purpose of designating certain acts as interna-
tional crimes is to authorize a wide jurisdiction to be asserted over per-
sons committing them, there is no rule of international law (and certainly
not the aut dedere principle) which makes illegal co-operative overt acts
designed to secure their presence within a State wishing to exercise juris-
diction.

*
* *

59. If, as we believe to be the case, a State may choose to exercise a
universal criminal jurisdiction in absentia, it must also ensure that certain
safeguards are in place. They are absolutely essential to prevent abuse
and to ensure that the rejection of impunity does not jeopardize stable
relations between States.

No exercise of criminal jurisdiction may occur which fails to respect
the inviolability or infringes the immunities of the person concerned. We
return below to certain aspects of this facet, but will say at this juncture
that commencing an investigation on the basis of which an arrest warrant
may later be issued does not of itself violate those principles. The func-
tion served by the international law of immunities does not require that
States fail to keep themselves informed.

A State contemplating bringing criminal charges based on universal
jurisdiction must first offer to the national State of the prospective
accused person the opportunity itself to act upon the charges concerned.
The Court makes reference to these elements in the context of this case at
paragraph 16 of its Judgment.

Further, such charges may only be laid by a prosecutor or juge
d'instruction who acts in full independence, without links to or control

81
81 ARREST WARRANT (JOINT SEP. OP.)

by the government of that State. Moreover, the desired equilibrium
between the battle against impunity and the promotion of good inter-
State relations will only be maintained if there are some special circum-
stances that do require the exercise of an international criminal jurisdic-
tion and if this has been brought to the attention of the prosecutor or
juge d’instruction. For example, persons related to the victims of the case
will have requested the commencement of legal proceedings.

x *

60. It is equally necessary that universal criminal jurisdiction be exer-
cised only over those crimes regarded as the most heinous by the inter-
national community.

61. Piracy is the classical example. This jurisdiction was, of course,
exercised on the high seas and not as an enforcement jurisdiction within
the territory of a non-agreeing State. But this historical fact does not
mean that universal jurisdiction only exists with regard to crimes com-
mitted on the high seas or in other places outside national territorial
jurisdiction. Of decisive importance is that this jurisdiction was regarded
as lawful because the international community regarded piracy as dam-
aging to the interests of all. War crimes and crimes against humanity are
no less harmful to the interests of all because they do not usually occur
on the high seas. War crimes (already since 1949 perhaps a treaty-based
provision for universal jurisdiction) may be added to the list. The speci-
fication of their content is largely based upon the 1949 Conventions and
those parts of the 1977 Additional Protocols that reflect general interna-
tional law. Recent years have also seen the phenomenon of an alignment
of national jurisdictional legislation on war crimes, specifying those
crimes under the statutes of the ICTY, ICTR and the intended ICC.

62. The substantive content of the concept of crimes against humanity,
and its status as crimes warranting the exercise of universal jurisdiction,
is undergoing change. Article 6 (c)} of the Charter of the International
Military Tribunal of 8 August 1945 envisaged them as a category linked
with those crimes over which the Tribunal had jurisdiction (war crimes,
crimes against the peace). In 1950 the International Law Commission
defined them as murder, extermination, enslavement, deportation or
other inhuman acts perpetrated on the citizen population, or persecutions
on political, racial or religious grounds if in exercise of, or connection
with, any crime against peace or a war crime (Yearbook of the Inter-
national Law Commission, 1950, Principle VI fc}, pp. 374-377). Later
definitions of crimes against humanity both widened the subject-matter,
to include such offences as torture and rape, and de-coupled the link
to other earlier established crimes. Crimes against humanity are now
regarded as a distinct category. Thus the 1996 Draft Code of Crimes

82
82 ARREST WARRANT (JOINT SEP. OP.)

against the Peace and Security of Mankind, adopted by the International
Law Commission at its 48th session, provides that crimes against
humanity

“means any of the following acts, when committed in a systematic
manner or on a large scale and instigated or directed by a Govern-
ment or any organization or group:

(a) Murder;

(b) Extermination;

(c) Torture;

(d) Enslavement;

(e) Persecution on political, racial, religious or ethnic grounds;

(f) Institutionalized discrimination on racial, ethnic or religious
grounds involving the violation of fundamental human rights
and freedoms and resulting in seriously disadvantaging a part
of the population;

(g) Arbitrary deportation or forcible transfer of population;

(h) Arbitrary imprisonment;
(i) Forced disappearance of persons;
(j) Rape, enforced prostitution and other forms of sexual abuse;

(k) Other inhumane acts which severely damage physical or mental
integrity, health or human dignity, such as mutilation and
severe bodily harm”.

63. The Belgian legislation of 1999 asserts a universal jurisdiction over
acts broadly defined as “grave breaches of international humanitarian
law”, and the list is a compendium of war crimes and the Draft Codes of
Offences listing of crimes against humanity, with genocide being added.
Genocide is also included as a listed “crime against humanity” in the
1968 Convention on the Non-Apphcability of Statutes of Limitation to
War Crimes and Crimes against Humanity, as well as being included in
the ICTY, ICTR and ICC Statutes.

64. The arrest warrant issued against Mr. Yerodia accuses him both of
war crimes and of crimes against humanity. As regards the latter, charges
of incitement to racial hatred, which are said to have led to murders and
lynchings, were specified. Fitting of this charge within the generally
understood substantive context of crimes against humanity is not without
its problems. “Racial hatred” would need to be assimilated to “persecu-
tion on racial grounds”, or, on the particular facts, to mass murder and
extermination. Incitement to perform any of these acts is not in terms
listed in the usual definitions of crimes against humanity, nor is it expli-
citly mentioned in the Statutes of the ICTY or the ICTR, nor in the Rome

83
83 ARREST WARRANT (JOINT SEP. OP.)

Statute for the ICC. However, Article 7 (1) of the ICTY and Article 6 (1)
of the ICTR do stipulate that

“any person who planned, instigated, ordered, committed or other-
wise aided or abetted in the planning, preparation or execution of a
crime referred to [in the relevant articles: crimes against humanity
being among them] shall be individually responsible for the crime”.

In the Akayesu Judgment (96-4-T) a Chamber of the ICTR has held that
liability for a crime against humanity includes liability through incite-
ment to commit the crime concerned (paras. 481-482). The matter is dealt
with in a comparable way in Article 25 (3) of the Rome Statute.

65. It would seem (without in any way pronouncing upon whether
Mr. Yerodia did or did not perform the acts with which he is charged in
the warrant) that the acts alleged do fall within the concept of “crimes
against humanity” and would be within that small category in respect of
which an exercise of universal jurisdiction is not precluded under inter-
national law.

*
* *

66. A related point can usefully be dealt with at this juncture. Belgium
contended that, regardless of how international law stood on the matter
of universal jurisdiction, it had in fact exercised no such jurisdiction.
Thus, according to Belgium, there was neither a violation of any immu-
nities that Mr. Yerodia might have, nor any infringement of the sover-
eignty of the Congo. To this end, Belgium, in its Counter-Memorial,
observed that immunity from enforcement of the warrant was carefully
provided for “representatives of foreign States who visit Belgium on the
basis of any official invitation. In such circumstances, the warrant makes
clear that the person concerned would be immune from enforcement in
Belgium” (Counter-Memorial of Belgium, para. 1.12). Belgium further
observed that the arrest warrant

“has no legal effect at all either in or as regards the DRC. Although
the warrant was circulated internationally for information by Inter-
pol in June 2000, it was not the subject of a Red Notice. Even had it
been, the legal effect of Red Notices is such that, for the DRC, it
would not have amounted to a request for provisional arrest, let
alone a formal request for extradition.” (Counter-Memorial of
Belgium, para. 3.1.12.) / Translation by the Registry. ]

67. It was explained to the Court that a primary purpose in issuing an
international warrant was to learn the whereabouts of a person. Mr. Yero-
dia’s whereabouts were known at all times.

84
84 ARREST WARRANT (JOINT SEP. OP.)

68. We have not found persuasive the answers offered by Belgium to
a question put to it by Judge Koroma, as to what the purpose of the
warrant was, if it was indeed so carefully formulated as to render it
unenforceable.

69. We do not feel it can be said that, given these explanations by Bel-
gium, there was no exercise of jurisdiction as such that could attract
immunity or infringe the Congo’s sovereignty. If a State issues an arrest
warrant against the national of another State, that other State is entitled
to treat it as such — certainly unless the issuing State draws to the atten-
tion of the national State the clauses and provisions said to vacate the
warrant of all efficacy. Belgium has conceded that the purpose of the
international circulation of the warrant was “to establish a legal basis for
the arrest of Mr. Yerodia . . . abroad and his subsequent extradition to
Belgium”. An international arrest warrant, even though a Red Notice has
not yet been linked, is analogous to the locking-on of radar to an air-
craft: it is already a statement of willingness and ability to act and as
such may be perceived as a threat so to do at a moment of Belgium’s
choosing. Even if the action of a third State is required, the ground has
been prepared.

*
* *

70. We now turn to the findings of the Court on the impact of the
issue of circulation of the warrant on the inviolability and immunity of
Mr. Yerodia.

71. As to the matter of immunity, although we agree in general with
what has been said in the Court’s Judgment with regard to the specific
issue put before it, we nevertheless feel that the approach chosen by the
Court has to a certain extent transformed the character of the case before
it. By focusing exclusively on the immunity issue, while at the same time
bypassing the question of jurisdiction, the impression is created that
immunity has value per se, whereas in reality it is an exception to a nor-
mative rule which would otherwise apply. It reflects, therefore, an interest
which in certain circumstances prevails over an otherwise predominant
interest, it is an exception to a jurisdiction which normally can be exer-
cised and it can only be invoked when the latter exists. It represents an
interest of its own that must always be balanced, however, against the
interest of that norm to which it is an exception.

72. An example is the evolution the concept of State immunity in civil
law matters has undergone over time. The original concept of absolute
immunity, based on status (par in parem non habet imperium) has been
replaced by that of restrictive immunity; within the latter a distinction
was made between acta jure imperii and acta jure gestionis but immunity
is granted only for the former. The meaning of these two notions is not
carved in stone, however; it is subject to a continuously changing inter-

85
85 ARREST WARRANT (JOINT SEP. OP.)

pretation which varies with time reflecting the changing priorities of
society.

73. A comparable development can be observed in the field of inter-
national! criminal law. As we said in paragraph 49, a gradual movement
towards bases of jurisdiction other than territoriality can be discerned.
This slow but steady shifting to a more extensive application of extra-
territorial jurisdiction by States reflects the emergence of values which
enjoy an ever-increasing recognition in international society. One such
value is the importance of the punishment of the perpetrators of inter-
national crimes. In this respect it is necessary to point out once again
that this development not only has led to the establishment of new
international tribunals and treaty systems in which new competences are
attributed to national courts but also to the recognition of other,
non-territorially based grounds of national jurisdiction (see paragraph 51
above).

74. The increasing recognition of the importance of ensuring that the
perpetrators of serious international crimes do not go unpunished has
had its impact on the immunities which high State dignitaries enjoyed
under traditional customary law. Now it is generally recognized that in
the case of such crimes, which are often committed by high officials who
make use of the power invested in the State, immunity is never substan-
tive and thus cannot exculpate the offender from personal criminal
responsibility. It has also given rise to a tendency, in the case of interna-
tional crimes, to grant procedural immunity from jurisdiction only for as
long as the suspected State official is in office.

75. These trends reflect a balancing of interests. On the one scale, we
find the interest of the community of mankind to prevent and stop impu-
nity for perpetrators of grave crimes against its members; on the other,
there is the interest of the community of States to allow them to act freely
on the inter-State level without unwarranted interference. A balance
therefore must be struck between two sets of functions which are both
valued by the international community. Reflecting these concerns, what
is regarded as a permissible jurisdiction and what is regarded as the law
on immunity are in constant evolution. The weights on the two scales are
not set for all perpetuity. Moreover, a trend is discernible that in a world
which increasingly rejects impunity for the most repugnant offences, the
attribution of responsibility and accountability is becoming firmer, the
possibility for the assertion of jurisdiction wider and the availability of
immunity as a shield more limited. The law of privileges and immunities,
however, retains its importance since immunities are granted to high
State officials to guarantee the proper functioning of the network of
mutual inter-State relations, which is of paramount importance for a
well-ordered and harmonious international system.

86
86 ARREST WARRANT (JOINT SEP. OP.)

76. Such is the backdrop of the case submitted to the Court. Belgium
claims that under international law it is permitted to initiate criminal pro-
ceedings against a State official who is under suspicion of having com-
mitted crimes which are generally condemned by the international com-
munity; and it contends that because of the nature of these crimes the
individual in question is no longer shielded by personal immunity. The
Congo does not deny that a Foreign Minister is responsible in inter-
national law for all of his acts. It asserts instead that he has absolute
personal immunity from criminal jurisdiction as long as he is in office
and that his status must be assimilated in this respect to that of a Head
of State (Memorial of Congo, p. 30).

77. Each of the Parties, therefore, gives particular emphasis in its argu-
ment to one set of interests referred to above: Belgium to that of the pre-
vention of impunity, the Congo to that of the prevention of unwarranted
outside interference as the result of an excessive curtailment of immuni-
ties and an excessive extension of jurisdiction.

78. In the Judgment, the Court diminishes somewhat the significance
of Belgium’s arguments. After having emphasized — and we could not
agree more — that the immunity from jurisdiction enjoyed by incumbent
Ministers for Foreign Affairs does not mean that they enjoy impunity in
respect of any crimes they might have committed (para. 60), the Court
goes on to say that these immunities do not represent a bar to criminal
prosecution in certain circumstances (para. 61). We feel less than san-
guine about examples given by the Court of such circumstances. The
chance that a Minister for Foreign Affairs will be tried in his own
country in accordance with the relevant rules of domestic law or that his
immunity will be waived by his own State is not high as long as there has
been no change of power, whereas the existence of a competent interna-
tional criminal court to initiate criminal proceedings is rare; moreover, it
is quite risky to expect too much of a future international criminal court
in this respect. The only credible alternative therefore seems to be the
possibility of starting proceedings in a foreign court after the suspected
person ceases to hold the office of Foreign Minister. This alternative,
however, can also be easily forestalled by an unco-operative government
that keeps the Minister in office for an as yet indeterminate period.

79. We wish to point out, however, that the frequently expressed con-
viction of the international community that perpetrators of grave and
inhuman international crimes should not go unpunished does not ipso
facto mean that immunities are unavailable whenever impunity would be
the outcome. The nature of such crimes and the circumstances under
which they are committed, usually by making use of the State apparatus,
makes it less than easy to find a convincing argument for shielding the
alleged perpetrator by granting him or her immunity from criminal pro-
cess. But immunities serve other purposes which have their own intrinsic
value and to which we referred in paragraph 77 above. International law

87
87 ARREST WARRANT (JOINT SEP. OP.)

seeks the accommodation of this value with the fight against impunity,
and not the triumph of one norm over the other. A State may exercise the
criminal jurisdiction which it has under international law, but in doing so
it is subject to other legal obligations, whether they pertain to the non-
exercise of power in the territory of another State or to the required
respect for the law of diplomatic relations or, as in the present case, to
the procedural immunities of State officials. In view of the worldwide
aversion to these crimes, such immunities have to be recognized with
restraint, in particular when there is reason to believe that crimes have
been committed which have been universally condemned in international
conventions. It is, therefore, necessary to analyse carefully the immunities
which under customary international law are due to high State officials
and, in particular, to Ministers for Foreign Affairs.

80. Under traditional customary law the Head of State was seen as
personifying the sovereign State. The immunity to which he was entitled
was therefore predicated on status, just like the State he or she symbol-
ized. Whereas State practice in this regard is extremely scarce, the immu-
nities to which other high State officials (like Heads of Government and
Ministers for Foreign Affairs) are entitled have generally been considered
in the literature as merely functional. (Cf. Arthur Watts, “The Legal
Position in International Law of Heads of States, Heads of Governments
and Foreign Ministers”, Recueil des cours de Il’ Académie de droit inter-
national de La Haye, 1994, Vol. 247, pp. 102-103.)

81. We have found no basis for the argument that Ministers for For-
eign Affairs are entitled to the same immunities as Heads of State. In this
respect, it should be pointed out that paragraph 3.2 of the International
Law Commission’s Draft Articles on Jurisdictional Immunities of States
and their Property of 1991, which contained a saving clause for the privi-
leges and immunities of Heads of State, failed to include a similar pro-
vision for those of Ministers for Foreign Affairs (or Heads of Govern-
ment). In its commentary, the ILC stated that mentioning the privileges
and immunities of Ministers for Foreign Affairs would raise the issues of
the basis and the extent of their jurisdictional immunity. In the opinion
of the ILC these immunities were clearly not identical to those of Heads
of State.

82. The Institut de droit international took a similar position in 2001
with regard to Foreign Ministers. Its resolution on the Immunity of
Heads of State, based on a thorough report on all relevant State practice,
states expressly that these “shall enjoy, in criminal matters, immunity
from jurisdiction before the courts of a foreign State for any crime he or
she may have committed, regardless of its gravity”. But the Institut,
which in this resolution did assimilate the position of Head of Govern-
ment to that of Head of State, carefully avoided doing the same with
regard to the Foreign Minister.

88
88 ARREST WARRANT (JOINT SEP. OP.)

83. We agree, therefore, with the Court that the purpose of the immu-
nities attaching to Ministers for Foreign Affairs under customary inter-
national law is to ensure the free performance of their functions on behalf
of their respective States (Judgment, para. 53). During their term of
office, they must therefore be able to travel freely whenever the need to
do so arises. There is broad agreement in the literature that a Minister for
Foreign Affairs is entitled to full immunity during official visits in the
exercise of his function. This was also recognized by the Belgian investi-
gating judge in the arrest warrant of 11 April 2000. The Foreign Minister
must also be immune whenever and wherever engaged in the functions
required by his office and when in transit therefor.

84. Whether he is also entitled to immunities during private travels
and what is the scope of any such immunities, is far less clear. Certainly,
he or she may not be subjected to measures which would prevent effective
performance of the functions of a Foreign Minister. Detention or arrest
would constitute such a measure and must therefore be considered an
infringement of the inviolability and immunity from criminal process to
which a Foreign Minister is entitled. The arrest warrant of 11 April 2000
was directly enforceable in Belgium and would have obliged the police
authorities to arrest Mr. Yerodia had he visited that country for non-
official reasons. The very issuance of the warrant therefore must be
considered to constitute an infringement on the inviolability to which
Mr. Yerodia was entitled as long as he held the office of Minister
for Foreign Affairs of the Congo.

85. Nonetheless, that immunity prevails only as long as the Minister is
in office and continues to shield him or her after that time only for “offi-
cial” acts. It is now increasingly claimed in the literature (see for example,
Andrea Bianchi, “Denying State Immunity to Violators of Human
Rights”, 46 Austrian Journal of Public and International Law (1994),
pp. 227-228) that serious international crimes cannot be regarded as offi-
cial acts because they are neither normal State functions nor functions
that a State alone (in contrast to an individual) can perform (Goff, J. (as
he then was) and Lord Wilberforce articulated this test in the case of /°
Congreso del Partido (1978) QB 500 at 528 and (1983) AC 244 at 268,
respectively). This view is underscored by the increasing realization that
State-related motives are not the proper test for determining what con-
stitutes public State acts. The same view is gradually also finding expres-
sion in State practice, as evidenced in judicial decisions and opinions.
(For an early example, see the judgment of the Israel Supreme Court in
the Eichmann case; Supreme Court, 29 May 1962, 36 International Law
Reports, p. 312.) See also the speeches of Lords Hutton and Phillips of
Worth Matravers in R. v. Bartle and the Commissioner of Police for the
Metropolis and Others, ex parte Pinochet (“Pinochet HI’); and of
Lords Steyn and Nicholls of Birkenhead in “Pinochet I’, as well as the

89
89 ARREST WARRANT (JOINT SEP. OP.)

judgment of the Court of Appeal of Amsterdam in the Bouterse case
(Gerechtshof Amsterdam, 20 November 2000, para. 4.2.)

*
* *

86. We have voted against paragraph (3) of the dispositif for several
reasons.

87. In paragraph (3) of the dispositif, the Court “[flinds that the King-
dom of Belgium must, by means of its own choosing, cancel the arrest
warrant of 11 April 2000 and so inform the authorities to whom that
warrant was circulated”. In making this finding, the Court relies on the
proposition enunciated in the Factory at Chorzéw case pursuant to which
“reparation must, as far as possible, wipe out all the consequences of the
illegal act and re-establish the situation which would . . . have existed if
that act had not been committed” (P.C.LJ., Series A, No. 17, p. 47).
Having previously found that the issuance and circulation of the warrant
by Belgium was illegal under international law, the Court concludes that
it must be withdrawn because “the warrant is still extant, and remains
unlawful, notwithstanding the fact that Mr. Yerodia has ceased to be
Minister for Foreign Affairs”.

88. We have been puzzled by the Court’s reliance on the Factory at
Chorzow case to support its finding in paragraph (3) of the dispositif. It
would seem that the Court regards its order for the cancellation of the
warrant as a form of restitutio in integrum. Even in the very different cir-
cumstances which faced the Permanent Court in the Factory at Chorzow
case, restitutio in the event proved impossible. Nor do we believe that
restoration of the status quo ante is possible here, given that Mr. Yerodia
is no longer Minister for Foreign Affairs.

89. Moreover — and this is more important — the Judgment suggests
that what is at issue here is a continuing illegality, considering that a call
for the withdrawal of an instrument is generally perceived as relating
to the cessation of a continuing international wrong (International Law
Commission, Commentary on Article 30 of the Articles of State Respon-
sibility, A/56/10 (2001), p. 216). However, the Court’s finding in the
instant case that the issuance and circulation of the warrant was illegal, a
conclusion which we share, was based on the fact that these acts took
place at a time when Mr. Yerodia was Minister for Foreign Affairs. As
soon as he ceased to be Minister for Foreign Affairs, the illegal conse-
quences attaching to the warrant also ceased. The mere fact that the war-
rant continues to identify Mr. Yerodia as Minister for Foreign Affairs
changes nothing in this regard as a matter of international law, although
it may well be that a misnamed arrest warrant, which is all it now is, may
be deemed to be defective as a matter of Belgian domestic law; but that

90
90 ARREST WARRANT (JOINT SEP. OP.)
is not and cannot be of concern to this Court. Accordingly, we consider

that the Court erred in its finding on this point.

(Signed) Rosalyn Hiccins.
(Signed) Pieter KOO!IMANS.
(Signed) Thomas BUERGENTHAL.

91
